—Order and judgment (one paper) Supreme Court, New York County (Beverly Cohen, J.), entered September 14, 1995, which, insofar as appealed from, denied defendant Old Republic Insurance’s cross motion to make payment of certain sums of monies into the court on behalf of defendant Ryder Truck Rental, and severed a claim by Aetna Casualty & Surety for counsel fees, unanimously affirmed, with costs.
The motion court properly denied defendant Old Republic Insurance’s request to deposit monies into the court to stop the running of interest since it was not a stakeholder "exposed to multiple liability as the result of adverse claims” (CPLR 1006 [a]; see, e.g., Nelson v Cross & Brown Co., 9 AD2d 140, 144).
Since we previously remanded the matter of counsel fees in this case (189 AD2d 582, affd 82 NY2d 909, rearg denied 83 NY2d 830), the motion court properly considered that issue. That the Court of Appeals’ affirmance did not specifically address the issue of counsel fees does not amount to a vacatur of the remand of the counsel fees issue to Supreme Court (see, Tepper v Tannenbaum, 65 AD2d 359, 360). Concur—Wallach, J. P., Nardelli, Williams and Tom, JJ.